On Appellant’s Motion for Rehearing.
CHRISTIAN, J.
Appellant did not object to the testimony of the officers touching the result of the search of his automobile. However, he takes the position that the statement of facts shows that the search was illegal, and insists that notwithstanding the evidence was admitted upon the trial without objection, this court should reverse the judgment if there is no other evidence in the record than that which might have been eliminated by proper objection at the time it was tendered by the state. The holding in Wilson v. State (Tex. Cr. App.) 48 S.W.(2d) 282, where the identical question was considered, is controlling. It was there held that the position taken by the appellant could not be sustained.
The motion for rehearing is overruled.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.